386 U.S. 544 (1967)
FLORIDA EAST COAST RAILWAY CO.
v.
UNITED STATES ET AL.
No. 638.
Supreme Court of United States.
Decided April 10, 1967.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF FLORIDA.
A. Alvis Layne for appellant in No. 638; Wm. Reece Smith, Jr., for appellant in No. 639; Edward J. Hickey, Jr., James L. Highsaw, Jr., William G. Mahoney and *545 William J. Hickey for appellants in No. 640; W. Graham Claytor, Jr., and John K. Mallory, Jr., for appellant in No. 641.
Solicitor General Marshall, Assistant Attorney General Turner, Richard A. Posner, Edwin M. Zimmerman and Lionel Kestenbaum for the United States in Nos. 638, 639 and 641; Robert W. Ginnane, Fritz R. Kahn and Betty Jo Christian for the Interstate Commerce Commission in Nos. 638, 639 and 641; Paul A. Porter and Dennis G. Lyons for Seaboard Air Line Railroad Co. et al., appellees.
James M. Weaver filed a brief for the Tampa Port Authority, as amicus curiae, urging reversal. Lewis W. Petteway and B. Kenneth Gatlin filed a brief for the Florida Public Service Commission, as amicus curiae, in opposition to the motions to affirm.
PER CURIAM.
The motions to affirm in Nos. 638, 639, and 641 are granted and the judgment is affirmed.
The motion to dismiss in No. 640 is granted and the appeal is dismissed as moot.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted in Nos. 638, 639, and 641.
MR. JUSTICE FORTAS took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 639, City of Tampa v. United States et al.; No. 640, Railway Labor Executives' Association et al. v. United States et al.; and No. 641, Southern Railway System v. United States, also on appeal from the same court.